DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Response to Amendment

2. 	Applicant’s AMENDMENTS TO THE CLAIMS filed on March 21, 2022 is respectfully acknowledged. The previous claim objections are hereby withdrawn. Claims 1-15 are pending for examination. 

Response to Arguments
3. 	Applicant's arguments filed March 21, 2022 have been fully considered but they are not persuasive.
	Applicant states that Breed et al. in view of Frechette et al. and Ghazaian fail to teach or suggest the anomaly determination section recited by claim 1 that determines whether a driver is under a driving inability state based on at least one of: a frame-out determination that determines whether a head of the driver is positioned outside of a predetermined range of an image; a postural imbalance determination that determines whether a head slant of the driver is larger than a second predetermined threshold; an orientation imbalance determination that determines whether a face orientation of the driver with respect to a front of the vehicle is larger than a third predetermined threshold; a fluctuation
determination that determines whether an amplitude of a fluctuation of a head of the driver is smaller than a fourth predetermined threshold or larger than a fifth predetermined threshold; and a white-of-the-eye determination that determines whether a white-of-the-eye degree of the driver is larger than a sixth predetermined threshold. However, Breed et al. discloses the limitation “a postural imbalance determination that determines whether a head slant of the driver is larger than a second predetermined threshold” by teaching that the position of the driver, and particularly of the driver's head, can be monitored over time and any behavior, such as a drooping head, indicative of the driver falling asleep [1756].

Claim Rejections -35 USC §103
4. 	In the event the determination of the status of the application as subject to AIA 35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (US 2006/0208169 A1) in view of Frechette et al. (US 2012/0286957 A1) and Ghazarian (US 2010/0073194 A1). 

	Regarding claims 1, 3, 9, 12 and 13, Breed et al. discloses an in-vehicle control apparatus (i.e.

transmitter/receiver assembly 52) and method performed by an in-vehicle control apparatus that includes a microcomputer that performs monitoring of a state of a driver (i.e. driver 30) in a vehicle and controls behavior of the vehicle based on the monitoring to perform a hazard avoidance process, the in-vehicle control apparatus and method comprising [1737; FIG.5]:
	an anomaly determination section (i.e. occupant sensing system) that determines whether a
driver is under driving inability state where the driver is unable to drive during travel of the vehicle, based on information on the monitoring of the state of the driver (i.e. occupant sensing system 600 which determine the presence, position, health state, and other information relating to the occupants, the information relating to the occupants includes information as to what the driver is doing, talking on the phone, communicating with OnStar.RTM. or other route guidance, listening to the radio, sleeping, drunk, drugged, having a heart attack) [2289]; and
	an alarm control section that activates an alarm annunciator to issue an alarm outwardly from
the vehicle when the anomaly determination section determines that the driver is under
driving inability state (i.e. the health state of the driver is relayed through the processor 153
and the communications unit 154 to the remote facility and appropriate action can be taken. For example, it would be possible to transmit a command, e.g., in the form of a signal, to the vehicle to activate an alarm or illuminate a warning light or if the vehicle is equipped with an automatic
guidance system and ignition shut-off) [2285];
	the anomaly determination section recited by claim 1 that determines whether a driver is under a driving inability state based on at least one of: a frame-out determination that determines whether a head of the driver is positioned outside of a predetermined range of an image; a postural imbalance determination that determines whether a head slant of the driver is larger than a second predetermined threshold (i.e. the position of the driver, and particularly of the driver's head, can be monitored over time and any behavior, such as a drooping head, indicative of the driver falling asleep) [1756]; an orientation imbalance determination that determines whether a face orientation of the driver with respect to a front of the vehicle is larger than a third predetermined threshold; a fluctuation determination that determines whether an amplitude of a fluctuation of a head of the driver is smaller than a fourth predetermined threshold or larger than a fifth predetermined threshold; and a white-of-the-eye determination that determines whether a white-of-the-eye degree of the driver is larger than a sixth predetermined threshold.
	Breed et al. does not specifically disclose a hazard avoidance control section that, after the alarm annunciator starts the alarm outwardly from the vehicle, fails to perform the hazard avoidance process when the alarm is stopped by a manipulation of the driver and performs the hazard avoidance process when the alarm is not stopped.
	However, Frechette et al. discloses that an alarm continues to sound the speaker(s) 150 and light the LEDs185 until the user depresses button(s) 190, or optionally, a voice command is received via the microphone 181, and if the alarm is disarmed by the user by pressing 190, then the timer counter is reset, in 296, and the process is repeated [0026].
	Breed et al. does not disclose that the anomaly determination section includes an anomaly counter for measuring an elapsed time in a state where the information on the monitoring of the state of the driver indicates that the driver is under the driving inability state; and the anomaly determination section determines that the driver is under the driving inability state when the anomaly counter reaches a predetermined threshold.
	However, Frechette et al. discloses that if the driver is operating a cell phone and has their eyes off the road, while the vehicle is in motion, for more than a threshold period of time, the alarm will sound [0015].
	Frechette et al. further states that a message is requested for information of whether the driver is awake or sleeping. If the awake message is returned then the timer 297 is disabled, and the image 298 is released. If sleeping is the message returned then the timer started test is conducted 250, if atimer is not currently counting, then a timer is started in 295 and another image is collected for analysis. If the timer has previously been started then a waiting time is checked. If the counter of the timer is less than or equal to a preset wait time, then an alarm signal 270 is sent to speaker(s) 150 [0026].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus and method of Breed et al. to include the features of Frechette et al. in order to decrease the amount of false alarms when the vehicle is stopped, a solution is needed to determine if the vehicle is in motion without the need for information from any of the vehicle's computers/microcontrollers.
	Neither Breed et al. nor Frechette et al. disclose wherein: the alarm control section allows the alarm annunciator to issue a first alarm outwardly from the vehicle when the anomaly determination section determines that the driver is under the driving inability state; and the alarm control section allows the alarm annunciator to issue a second alarm outwardly from the vehicle after confirming no response from the driver since starting of the first alarm, wherein the second alarm is issued in a mode more easily recognized around the vehicle than the first alarm, and issuing the second alarm outwardly from the vehicle includes activating a horn while flashing a hazard lamp.
	However, Ghazarian discloses “the alarm control section allows the alarm annunciator to issue a first alarm outwardly from the vehicle when the anomaly determination section determines that the driver is under the driving inability state” by teaching that the vehicle speed comparator processor 104 compares the received traffic signal condition signal 61, 62 with the vehicle 69 speed, if the vehicle 69 speed is not in compliances with the traffic signal condition 61, 62, the vehicle collision avoidance device 108 initiates said first internal warning alarm signal(s) 105 to warn the driver to slow down the vehicle to a stop [0043].
	Ghazarian further discloses that “the alarm control section allows the alarm annunciator to issue a second alarm outwardly from the vehicle after confirming no response from the driver since starting of the first alarm, wherein the second alarm is issued in a mode more easily recognized around the vehicle than the first alarm, and issuing the second alarm outwardly from the vehicle includes activating a horn while flashing a hazard lamp” by teaching that if the driver becomes not responsive to warning alarms 105, the vehicle collision avoidance device 108 transmits a secondary alarm condition signals 106 by honking vehicle horn, flash vehicle headlight to war pedestrians and other vehicle drivers located at the intersection, and transmit RF signals through the vehicle collision avoidance device RF transmitter 102 which is received by other vehicles collision avoidance devices 109 which then warns other vehicle drivers located at that particular intersection [0046].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus and method of Breed et al. to include the features of Ghazarian in order to avoid such unnecessary accidents.
	Alternatively, it is understood that it can be debatable that neither Breed et al. nor Frechette et al. nor Ghazarian disclose that, after the alarm annunciator starts the first alarm outwardly from the vehicle, failing to perform the hazard avoidance process when the first alarm is stopped by a manipulation of the driver and performing the hazard avoidance process when the first alarm is not stopped.
	However, gleaning from the alarm system as taught by Ghazarian, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus and method of Breed et al. to include after the alarm annunciator starts the first alarm outwardly from the vehicle, failing to perform the hazard avoidance process when the first alarm is stopped by a manipulation of the driver and performing the hazard avoidance process when the first alarm is not stopped, since it is considered to be well known for vehicle systems not to use subsystems, including alarm systems if they are not needed, in order for the vehicle to save energy.
	Neither Breed et al. nor Frechette et al. nor Ghazarian disclose that the first alarm issued outwardly from the vehicle including flashing a hazard lamp of the vehicle.
	However, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the first alarm of Ghazarian to be issued outwardly from the vehicle in a light-flashing fashion as a matter of design choice. Such a modification would have been obvious since the teachings Ghazarian already demonstrate a system that flashes a light to warn others outside of the vehicle of a likely collision.

	Regarding claims 2 and 4, neither Breed et al. nor Frechette et al. nor Ghazarian disclose the apparatus and method according to claims 1 and 3, wherein:
	issuing the first alarm includes flashing the hazard lamp while keeping the horn inactive.
	However, gleaning from the alarm system as taught by Ghazarian, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus and method of Breed et al. to include issuing the first alarm includes flashing the hazard lamp while keeping the horn inactive, since the alarm system of Ghazarian facilitates the activation and deactivation of the horn and headlights in order to avoid a collision with surrounding vehicles.

	Regarding claims 5 and 10, neither Breed et al. nor Frechette et al. nor Ghazarian disclose the apparatus and method according to claims 1 and 3, wherein:
	when the anomaly determination section determines that the driver is under the driving

inability state, an interior alarm to the driver including a sound from an in-vehicle speaker and/or an indication on an in-vehicle display is issued in addition to the first alarm outwardly from the vehicle.
	However, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the apparatus and method of Breed to include when the anomaly determination section determines that the driver is under the driving inability state, an interior alarm to the driver including a sound from an in-vehicle speaker and/or an indication on an in-vehicle display is issued in addition to the first alarm outwardly from the vehicle, when the anomaly determination section determines that the driver is under the driving inability state, an interior alarm to the driver including a sound from an in-vehicle speaker and/or an indication on an in-vehicle display is issued in
addition to the first alarm outwardly from the vehicle, since the apparatus of Breed facilitates the use of a display for providing information to the user.

	Regarding clams 6, 8 and 11, neither Breed et al. nor Frechette et al. nor Ghazarian disclose the apparatus and computer-implemented method according to claims 1 and 11, wherein the hazard avoidance process forces the vehicle to stop.
	However, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the apparatus and method of Breed to include wherein the hazard avoidance process forces the vehicle to stop, since the apparatus of Breed facilitates the use the braking system to stop the vehicle.

	Regarding claim 7, neither Breed et al. nor Frechette et al. nor Ghazarian disclose the apparatus and computer-implemented method according to claim 3, issuing an interior alarm to the driver including a sound from an in- vehicle speaker and/or an indication on an in-vehicle display when it is determined that the driver is under the driving inability state.
	However, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the apparatus and method of Breed to include wherein issuing an interior alarm to the driver including a sound from an in-vehicle speaker and/or an indication on an in- vehicle display when it is determined that the driver is under the driving inability state, since the apparatus of Breed facilitates the use of a display for providing information to the user.

	Regarding claims 14 and 15, it is considered that Breed et al. in view of Frechette et al. and Ghazarian disclose the details mentioned in the apparatus and computer-implemented method of claims 1, 3, 9, 12 and 13 above.
	Neither Breed et al. nor Frechette et al. nor Ghazarian disclose that when the anomaly determination section determines that the driver is under the driving inability state, an interior alarm to the driver including a sound from an in-vehicle speaker and/or an indication on an in-vehicle display is issued in addition to the first alarm outwardly from the vehicle.
	However, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the apparatus and method of Breed to include that when the anomaly determination section determines that the driver is under the driving inability state, an interior alarm to the driver including a sound from an in-vehicle speaker and/or an indication on an in-vehicle display is issued in addition to the first alarm outwardly from the vehicle, since the apparatus of Breed facilitates the assistance of the driver when it is detected that the driver is sleepy.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664